Citation Nr: 1741247	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for left lingual nerve damage.

2. Entitlement to a disability rating is excess of 30 percent for tension headaches, residual of fractured right zygomatic maxillary complex.

3. Entitlement to a disability rating in excess of 10 percent for traumatic trigeminal neuropathy, right side of face, residual of fractured right zygomatic maxillary complex.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to September 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of August 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran submitted additional evidence to the Agency of Jurisdiction (AOJ). However, the Veteran did not submit a waiver of AOJ review of this additional evidence. In any event, there is now an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence. See 38 U.S.C.A. § 7105(e)(1) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165. In this instant case, the Substantive Appeal was received in March 2015, which is after the February 2, 2013 effective date of the new statute. Also, the Veteran did not request initial AOJ review of this evidence. Therefore, under the automatic waiver provisions, the Board will proceed with initial review of this additional evidence, without referral to the AOJ.

In a November 2014 rating decision, the RO continued the Veteran's posttraumatic stress disorder (PTSD) rating, and denied service connection for ischemic heart disease and individual unemployability. In a December 2015 rating decision, the RO granted service connection for erectile dysfunction and denied service connection for sleep apnea and bilateral hearing loss. In a January 2017 rating decision, the RO granted an increased rating for PTSD and granted special monthly compensation for service-connected erectile dysfunction. The Veteran has disagreed with the rating decisions; however, the record reflects that the agency of original jurisdiction (AOJ) is still taking action on the issues. The Board will not assume jurisdiction over the issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 


FINDINGS OF FACT

1. A preponderance of the medical evidence supports a conclusion that left lingual nerve damage was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.

2. The service-connected chronic tension headaches are not manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. The service-connected fifth cranial nerve disability is manifested by moderate, incomplete paralysis; but the preponderance of the evidence shows that the disability is not productive of severe incomplete paralysis.


CONCLUSIONS OF LAW

1. Compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for a disability rating in excess of 30 percent for tension headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3. The criteria for a disability rating in excess of 10 percent for partial paralysis of the fifth cranial nerve have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. 1151

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for left lingual nerve damage, which he contends is a result of the procedure performed at a VA facility in December 2008 to extract his wisdom teeth. 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows: 

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable." 

Additional disability

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. See 38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. See 38 C.F.R. § 3.361(c)(1) (2016). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) (2016). 

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. See 38 C.F.R. § 3.361(d)(1) (2016). 

Foreseeability

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2016). 

Analysis

Again, in this case, the Veteran is seeks compensation under 38 U.S.C. § 1151 for left lingual nerve damage, which he contends is a result of the procedure performed at a VA facility in December 2008 to extract his wisdom teeth. 

As noted in the law and regulations section above, to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such additional disability was the result of either (A) negligence or carelessness on the part of VA or (B) an event which was not reasonably foreseeable. 

With respect to the matter of additional disability, medical evidence indicates that the Veteran developed pain on the upper and lower left side of his mouth following the December 2008 wisdom teeth extractions. See December 2008 VA outpatient treatment notes. Shortly after the wisdom teeth extractions, he complained of numbness of the left side of his tongue since the extractions had occurred. The Veteran's condition was confirmed in the August 2013 VA examination report. Taken together, the medical evidence indicates that additional disability, in the form of paresthesia of the left side of the tongue, occurred after, and as a consequence of the VA extraction of the Veteran's wisdom tooth in December 2008. The statutory requirement that additional disability be present is therefore met. 

The Board observes in passing that the exact nature of the Veteran's nerve damage have not been delineated with precision. For the purposes of this decision, however, such delineation is not necessary. It is sufficient that the medical evidence establishes that additional disability exists. 

The question to be answered, then, is whether the additional disability is due to carelessness, negligence, etc. on the part of VA; or whether such additional disability is the result of an event which was not reasonably foreseeable. 

While there are voluminous records showing the various complaints of pain, numbness, or other issues with the Veteran's tongue since the December 2008 procedure, the only medical evidence which specifically discusses the matter at issue is the August 2013 VA examination report. 

In August 2013, the Veteran was afforded a VA examination. The examiner confirmed that the Veteran has had paresthesia on the left side of the tongue since the extraction of his wisdom teeth. The examiner noted that the extraction area number 17 on December 2008 is well healed. The Veteran, on the date of the VA examination, reported numbness and tingling on the left side of his tongue. He also reported "aching and throbbing" occasionally occurred in the same area. The examiner opined that it is not at least as likely as not that the Veteran's left lingual nerve damage was probably caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the medical treatment or was the result of an event that was not reasonably foreseeable.

The record does not contain any contrary evidence. There is nothing in the objective medical evidence of record to indicate that the Veteran's additional disability was a result of carelessness, negligence, etc. or was an event which was not reasonably foreseeable. There is also no medical evidence to suggest that the treatment the Veteran received was performed without the Veteran's informed consent, nor has he so alleged. In fact, there is a December 2008 Consent for Treatment signed by the Veteran that identified numbness and injury to nerves as known risks of the treatment. 

Additionally, the Veteran's attorney submitted an article entitled Complications During and After Surgical Removal of Third Molars. He argues that the article demonstrates the low rate of nerve damage during dental surgery, and, therefore, since the rate of nerve damage is low, it cannot be an ordinary risk of treatment. However, the infrequency at which such nerve damage occurs does not vitiate the foreseeability of such effect. Indeed, the article cited explicitly stated "...lingual nerve damage[] is extremely rare, but in general, [a] well-known risk[] associated with third molar surgery." Moreover, the Veteran was explicitly informed of such risks prior to the procedure, and the August 2013 examiner noted nerve injury and numbness are known complications of the procedure. Therefore, numbness and nerve damage are foreseeable risks.

The only evidence in the claims file serving to link the Veteran's nerve damage to negligence on the part of VA emanates from statements made by the Veteran himself. It is now well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as determinations of etiology and the proper standard of care, which call for specialized medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2009) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. The Veteran's statements in this regard are accordingly lacking in probative value. 

Accordingly, the competent medical evidence of record indicates that the nerve damage to the tongue experienced by the Veteran, although regrettable, was not due to carelessness, negligence, lack of proper skill, and error in judgment on the part of VA, nor to an event not reasonably foreseeable. The claim fails on this basis. 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151. The benefit sought on appeal is accordingly denied.

II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Headaches

VA medical records note that the Veteran was seen with complaints of headaches. He was treated with medication.

The Veteran is currently assigned a 30 percent disability rating for tension headaches, pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8100 (2016). Diagnostic Code 8100 provides ratings for migraine headaches. That diagnostic code provides a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months and a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Additionally, the rating criteria do not define "prostrating" attacks. However, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012). This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion." See VA Compensation Service's Medical Electronic Performance Support System. Likewise, the rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating. See Pierce v. Principi, 18 Vet. App. 440 (2004). 

In the current appeal, the Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected headache disability due to the severity of his symptomatology. While the Veteran asserts that he has increasing frequency and severity of his headaches, the Board finds that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran was afforded a VA headache examination in March 2015. The examiner diagnosed tension headaches. The Veteran reported headaches occurred two to three times per week and last one to two hours. Characteristic prostrating attacks of migraine/non-migraine headache pain were found to occur with less frequent attacks, once in two months. Very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability were not found. The examiner noted that the Veteran's headache condition did not impact his ability to work.

VA treatment records are generally in accord with the examination findings. See, e.g., March 2015 VA Treatment Record (noting headaches occurred two to three times per week, likely cluster headaches); December 2015 VA Treatment Record (noting  headaches occurred  two to three time per month, probably incited by neuralgia); March 2016 VA Treatment Record (noting severe attacks occurred two to three times per month, some migrainous features, but quality more suggestive of tension headache); July 2016 VA Treatment Record (noting headaches occurred four to five times per month and lasted up to four hours, with no nausea or vomiting and with photophobia and phonophobia).

At the outset, it is notable that the Veteran's headaches are frequent and with pain lasting less than one day. The duration of headaches is not for consideration. Frequency of headaches is for consideration, but only in how frequently they are prostrating. Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent for headaches is not warranted at any time during the pendency of this appeal. While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition has resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period of the appeal. Significantly, the March 2015 VA examiner concluded that the Veteran had characteristic prostrating attacks of headache pain that occurred once in two months. Furthermore, no medical professional has noted that his headaches have interfered economically and the Veteran has not provided any credible evidence in this regard. 

The evidence does not substantiate a worsening as to constitute "very frequent" attacks. Based on this level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, a schedular rating in excess of 30 percent may not be assigned under Diagnostic Code 8100. 

The Board has considered rating the Veteran's headaches disability under other Diagnostic Codes, in order to provide him with the most beneficial rating. However, as the criteria in Diagnostic Code 8100 most accurately resembles the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability. 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2016).

B. Cranial Nerve

Service connection is established for partial paralysis of the fifth cranial nerve, rated 10 percent disabling under Diagnostic Code 8205. See 38 C.F.R. § 4.124a (2016). The Veteran maintains that his nerve disability is more severe than as reflected by the currently assigned rating.

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the fifth cranial nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve. The rating is dependent on relative degree of sensory manifestation or motor loss. 38 C.F.R. § 4.124a, Diagnostic Code 8205.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration. Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology. 38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

The Veteran filed a claim for increased ratings in January 2015, reporting that his nerve condition had worsened.

In March 2015, the Veteran underwent VA examination in relation to his claim. He reported continuous numbness and episodic attacks of burning and stabbing pain that last a few seconds. He also reported constant pain near his nose. He had intermittent sudden momentary neuralgia a few times per week. Symptoms would worsen during attacks that occurred one to two times per week and lasted seconds. The attacks were associated with wind or chewing.

Upon examination, the VA examiner noted pain, paresthesias, and numbness on the right side of the Veteran's midface, with evidence of decreased sensory, and without evidence of motor loss. The VA examiner opined that there was no functional impact.

VA treatment records are generally in accord with the examination findings. See, e.g., March 2015, April 2015, and December VA Treatment Records (noting decreased sensation and dysesthesia, normal muscle strength); July 2016 VA Treatment Record (noting painful dysesthesias, sensory intact, normal muscle strength); July 2016 VA Treatment Record (noting cranial nerves two through eleven within normal limits).

With respect to the extent of the Veteran's disabilities, the Veteran is competent to provide evidence regarding the symptoms he experiences, including as to the level of severity of pain or numbness he perceives in these extremities. 38 C.F.R. § 3.159(a)(2). The Board acknowledges the Veteran's reports, including his reports that he experienced an increase in symptomatology and that his condition is severe. The Board finds that his reports have been credible. The Board has considered his reports along with findings from the VA examinations and VA treatment records.

The evidence as a whole shows moderate incomplete paralysis of the Veteran's fifth cranial nerve disability. The March 2015 VA examiner noted moderate intermittent and dull pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right mid face, which the VA examiner attributed to the Veteran's fifth cranial nerve. Sensation was decreased in the mid face, but muscle strength testing was normal. The March 2015 VA examiner opined that the Veteran's fifth cranial nerve showed right moderate incomplete paralysis. Viewing the evidence as a whole, the Veteran's disability does not more nearly approximate severe incomplete paralysis of the fifth cranial nerve. See 38 U.S.C.A. § 4.124 a, Diagnostic Code 8205.

In sum, the preponderance of the evidence is against an increase in the disability rating assigned, for any part of the appeal period. See 38 C.F.R. § 4.124a, Diagnostic Code 8205. The lay and medical evidence as discussed above does not show that the impairment caused by the nerve condition is productive of disability meeting the next higher disability rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's nerve disability; however, the Board finds that staged ratings are not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher ratings for his disabilities. Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Compensation under 38 U.S.C. § 1151 for left lingual nerve damage, is denied.

A disability rating in excess of 30 percent for tension headaches is denied.


A disability rating is excess of 10 percent for service-connected partial paralysis of the fifth cranial nerve is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


